Exhibit 10.18

 

 



ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.

2011 STOCK INCENTIVE PLAN

————————————————

Plan Document

————————————————

 

1.            Introduction.

 

(a)                Purpose. By resolution of its Board of Directors approved on
_____ ___, 2011, Advanced Environmental Recycling Technologies, Inc. (the
“Company”) hereby establishes this equity-based incentive compensation plan to
be known as the “Advanced Environmental Recycling Technologies, Inc. 2011 Stock
Incentive Plan” (the “Plan”), for the following purposes: (i) to enhance the
Company’s ability to attract highly qualified personnel; (ii) to strengthen its
retention capabilities; (iii) to enhance the long-term performance and
competitiveness of the Company; and (iv) to align the interests of Plan
participants with those of the Company’s shareholders. This Plan is intended to
serve as the sole source for all future equity-based awards to those eligible
for Plan participation.

 

(b)               Definitions. Terms in the Plan and any Appendix that begin
with an initial capital letter have the defined meaning set forth in Appendix I
or elsewhere in this Plan, in either case unless the context of their use
clearly indicates a different meaning.

 

(c)                Effective Date. This Plan shall become effective on the date
(the “Effective Date”) upon which it has received Board approval; provided that
the Plan and any Award made before shareholder approval of the Plan shall be
contingent on its approval by a vote of a majority of the votes cast at a duly
held meeting of the Company’s shareholders (or by such other shareholder vote
that the Committee determines to be sufficient for the issuance of Shares and
Awards according to the Company’s governing documents and Applicable Law).

 

(d)               Effect on Other Plans, Awards, and Arrangements. This Plan is
not intended to affect and shall not affect any stock options, equity-based
compensation, or other benefits that the Company or its Affiliates may have
provided, or may separately provide in the future, pursuant to any agreement,
plan, or program that is independent of this Plan. Notwithstanding the
foregoing, effective upon shareholder approval of this Plan, no further awards
of any kind shall occur under any prior stock award plan of the Company.

 

2.           Types of Awards. The Plan permits the granting of the following
types of Awards according to the Sections of the Plan listed below:

 

Section 5 Options Section 6 Share Appreciation Rights (“SARs”) Section 7
Restricted Shares, Restricted Share Units (“RSUs”), and Unrestricted Shares
Section 8 Deferred Share Units (“DSUs”) Section 9 Performance and Cash-settled
Awards Section 10 Dividend Equivalent Rights

 

 
 



3.           Shares Available for Awards.

 

(a)                Generally. Subject to Section 13 below, a total of [forty
million (40,000,000)] Shares shall be available for issuance under the Plan. The
Shares deliverable pursuant to Awards shall be authorized but unissued Shares,
or Shares that the Company otherwise holds in treasury or in trust.

 

(b)               Replenishment; Counting of Shares. Any Shares reserved for
Plan Awards will again be available for future Awards if the Shares for any
reason will never be issued to a Participant or Beneficiary pursuant to an Award
(for example, due to its settlement in cash rather than in Shares, or the
Award’s forfeiture, cancellation, expiration, or net settlement through the
issuance of Shares). Further, and to the extent permitted under Applicable Law,
the maximum number of Shares available for delivery under the Plan shall not be
reduced by any Shares issued under the Plan through the settlement, assumption,
or substitution of outstanding awards or obligations to grant future awards as a
condition of the Company’s or an Affiliate’s acquiring another entity. On the
other hand, Shares that a Person owns and tenders in payment of all or part of
the exercise price of an Award or in satisfaction of applicable Withholding
Taxes shall not increase the number of Shares available for future issuance
under the Plan. Shares reacquired by the Company on the open market using Option
Proceeds shall be available for Awards. The increase in Shares available
pursuant to the repurchase of Shares with Option Proceeds shall not be greater
than the amount of such proceeds divided by the Fair Market Value of a Share on
the date of exercise of the Option giving rise to such Option Proceeds.

 

(c)                ISO Share Reserve. The number of Shares that are available
for ISO Awards shall not exceed 100% of the number of Shares designated in
Section 3(a) above (as adjusted pursuant to Section 13 of the Plan, in
accordance with Code Section 422).

 

4.            Eligibility.

 

(a)                General Rule. Subject to the express provisions of the Plan,
the Committee shall determine from the class of Eligible Persons those Persons
to whom Awards may be granted. Each Award shall be evidenced by an Award
Agreement that sets forth its Grant Date and all other terms and conditions of
the Award, that is signed on behalf of the Company (or delivered by an
authorized agent through an electronic medium), and that, if required by the
Committee, is signed by the Eligible Person as an acceptance of the Award. The
grant of an Award shall not obligate the Company or any Affiliate to continue
the employment or service of any Eligible Person, or to provide any future
Awards or other remuneration at any time thereafter.

 

(b)               Option and SAR Limits per Person. During the term of the Plan,
no Participant may receive Options and SARs that relate to more than [ten
million (10,000,000)] Shares, as such number may be adjusted pursuant to Section
13 below.

 

(c)                Replacement Awards. Subject to Applicable Law (including any
associated shareholder approval requirements), the Committee may, in its sole
discretion and upon such terms as it deems appropriate, require as a condition
of the grant of an Award to a Participant that the Participant, consent to
surrender for cancellation some or all of the Awards or other grants that the
Participant has received under this Plan or otherwise. An Award conditioned upon
such surrender may or may not be the same type of Award, may cover the same (or
a lesser or greater) number of Shares as such surrendered Award, may have other
terms that are determined without regard to the terms or conditions of such
surrendered Award, and may contain any other terms that the Committee deems
appropriate.

 

 2 

 



5.Stock Options.

 



 

(a)                Grants. Subject to the special rules for ISOs set forth in
Section 5(b) below, the Committee may grant Options to Eligible Persons pursuant
to Award Agreements setting forth terms and conditions that are not inconsistent
with the Plan, that may be immediately exercisable or that may become
exercisable in whole or in part based on future events or conditions, that may
include vesting or other requirements for the right to exercise the Option, and
that may differ for any reason between Eligible Persons or classes of Eligible
Persons, provided in all instances that:

 



  (i) the exercise price for Shares subject to purchase through exercise of an
Option shall not be less than 100% of the Fair Market Value of the underlying
Shares on the Grant Date (unless the Award replaces a previously issued Option
or SAR); and         (ii) no Option shall be exercisable for a term ending more
than ten years after its Grant Date.

 

(b)               Special ISO Provisions. The following provisions shall control
any grants of Options that are denominated as ISOs; provided that ISOs may not
be awarded unless the Plan receives shareholder approval within twelve (12)
months after its Effective Date, and ISOs may not be granted more than ten (10)
years after Board approval of the Plan.

 



  (i) Eligibility.  The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Code Section
424.           (ii) Documentation.  Each Option that is intended to be an ISO
must be designated in the Award Agreement as an ISO, provided that any Option
designated as an ISO will be a Non-ISO to the extent the Option fails to meet
the requirements of Code Section 422 or the provisions of this Section 5(b).  In
the case of an ISO, the Committee shall determine on the Grant Date the
acceptable methods of paying the exercise price for Shares, and it shall be
included in the applicable Award Agreement.         (iii) $100,000 Limit.  To
the extent that the aggregate Fair Market Value of Shares with respect to which
ISOs first become exercisable by a Participant in any calendar year (under this
Plan and any other plan of the Company or any Affiliate) exceeds U.S. $100,000,
such excess Options shall be treated as Non-ISOs.  For purposes of determining
whether the U.S. $100,000 limit is exceeded, the Fair Market Value of the Shares
subject to an ISO shall be determined as of the Grant Date.  In reducing the
number of Options treated as ISOs to meet the U.S. $100,000 limit, the most
recently granted Options shall be reduced first.  In the event that Code Section
422 is amended to alter the limitation set forth therein, the limitation of this
Section 5(b)(iii) shall be automatically adjusted accordingly.



 

 3 

 



  (i) Grants to 10% Holders.  In the case of an ISO granted to an Employee who
is a Ten Percent Holder on the Grant Date, the ISO’s term shall not exceed five
years from the Grant Date, and the exercise price shall be at least 110% of the
Fair Market Value of the underlying Shares on the Grant Date.  In the event that
Code Section 422 is amended to alter the limitations set forth therein, the
limitation of this paragraph shall be automatically adjusted accordingly.      
  (ii) Substitution of Options.  In the event the Company or an Affiliate
acquires (whether by purchase, merger, or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Code Section 424, the
Committee may, in accordance with the provisions of that Code Section,
substitute ISOs for ISOs previously granted under the plan of the acquired
company provided (A) the excess of the aggregate Fair Market Value of the Shares
subject to an ISO immediately after the substitution over the aggregate exercise
price of such shares is not more than the similar excess immediately before such
substitution, and (B) the new ISO does not give additional benefits to the
Participant, including any extension of the exercise period.         (iii)
Notice of Disqualifying Dispositions.  By executing an ISO Award Agreement, each
Participant agrees to notify the Company in writing immediately after the
Participant sells, transfers or otherwise disposes of any Shares acquired
through exercise of the ISO, if such disposition occurs within the earlier of
(A) two years of the Grant Date, or (B) one year after the exercise of the ISO
being exercised.  Each Participant further agrees to provide any information
about a disposition of Shares as may be requested by the Company to assist it in
complying with any applicable tax laws.



 



(c)                Method of Exercise. Each Option may be exercised, in whole or
in part (provided that the Company shall not be required to issue fractional
shares) at any time and from time to time prior to its expiration, but only
pursuant to the terms of the applicable Award Agreement, and subject to the
times, circumstances and conditions for exercise contained in the applicable
Award Agreement. Exercise shall occur by delivery of both written notice of
exercise to the secretary of the Company, and payment of the full exercise price
for the Shares being purchased. The methods of payment that the Committee may in
its discretion accept or commit to accept in an Award Agreement include:

 

                               (i)                        cash or check payable
to the Company (in U.S. dollars);

 

                               (ii)                        other Shares that (A)
are owned by the Participant who is purchasing Shares pursuant to an Option, (B)
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which the Option is being exercised, (C) are
all, at the time of such surrender, free and clear of any and all claims,
pledges, liens and encumbrances, or any restrictions which would in any manner
restrict the transfer of such shares to or by the Company (other than such
restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (D) are duly endorsed for transfer to the
Company;

 

 4 

 



                              (iii)                        a net exercise by
surrendering to the Company Shares otherwise receivable upon exercise of the
Option;

 

                              (iv)                        a cashless exercise
program that the Committee may approve, from time to time in its discretion,
pursuant to which a Participant may elect to concurrently provide irrevocable
instructions (A) to such Participant’s broker or dealer to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the exercise price
of the Option plus all applicable taxes required to be withheld by the Company
by reason of such exercise, and (B) to the Company to deliver the certificates
for the purchased Shares directly to such broker or dealer in order to complete
the sale; or

 

                              (v)                        any combination of the
foregoing methods of payment.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds or value to cover the
full exercise price due and all applicable Withholding Taxes required by reason
of such exercise.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company, in violation of Section 13(k) of the Exchange Act.

 

(d)               Exercise of an Unvested Non-ISOs. The Committee may, in its
sole discretion, set forth in an Award Agreement that a Participant may exercise
an unvested Non-ISO, in which case the Shares then issued shall be Restricted
Shares having analogous vesting restrictions to the unvested Option.

 

(e)                Termination of Continuous Service. The Committee may
establish and set forth in the applicable Award Agreement the terms and
conditions on which an Option shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The Committee may waive or
modify these provisions at any time. To the extent that a Participant is not
entitled to exercise an Option at the date of his or her termination of
Continuous Service, or if the Participant (or other Person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified in the Award Agreement or below (as applicable), the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan and become available for future Awards.

 

 5 

 



The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

Reason for terminating Continuous Service Option Termination Date (I) By the
Company for Cause, or what would have been Cause if the Company had known all of
the relevant facts. Termination of the Participant’s Continuous Service, or when
Cause first existed if earlier. (II) Disability of the Participant. Within one
year after termination of the Participant’s Continuous Service. (III) Retirement
of the Participant. Within six months after termination of the Participant’s
Continuous Service. (IV) Death of the Participant during Continuous Service or
within 90 days thereafter. Within one year after termination of the
Participant’s Continuous Service. (V) Any other reason. Within 90 days after
termination of the Participant’s Continuous Service.

 

If there is a blackout period under any Company insider trading policy or
Applicable Law (or a Committee-imposed blackout period) that prohibits the
buying or selling of Shares during any part of the ten day period before the
expiration of any Option based on the termination of a Participant’s Continuous
Service (as described above), the period for exercising the Options shall be
extended until ten days beyond when such blackout period ends. Notwithstanding
any provision hereof or within an Award Agreement, no Option shall ever be
exercisable after the expiration date of its original term as set forth in the
Award Agreement.

 

(f)                 Anti-dilution for Cash Dividends. If expressly provided in
an Award Agreement, the exercise price for Options will be equitably adjusted
(in a manner that is reasonably intended to avoid triggering additional taxes
under Section 409A of the Code) for some or all of the cash dividends or
extraordinary capital distributions that the Company pays with respect to its
Shares during the period between the Option’s Grant Date and its exercise date.

 

(g)                Buyout. Subject to Applicable Law, the Committee may at any
time (I) offer to buy out an Option, in exchange for a payment in cash or
Shares, based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made; and/or (II)
unilaterally terminate and cancel the Option if the Fair Market Value for Shares
subject to an Option is more than [33%]% below their exercise price for more
than 30 consecutive business days, either (i) by paying the Participant, in cash
or Shares, an amount not less than the Black-Scholes value of the vested portion
of the Option being cancelled, (ii) by irrevocably committing to grant, on any
date the Committee designates, a new Award other than an Option or SAR, or (iii)
by irrevocably committing to grant a new Option, on a designated date on or
after such termination and cancellation of such Option (but only if the
Participant’s Continuous Service has not terminated prior to such designated
date), on substantially the same terms as the cancelled Option, provided that
the per Share exercise price for the new Option shall equal the per Share Fair
Market Value of a Share on the date the new grant occurs.

 

 6 

 



6.SARs.

 

(a)                Grants. The Committee may grant SARs to Eligible Persons
pursuant to Award Agreements setting forth terms and conditions awarding
appreciation-only rights relating to Shares; provided that the Award Agreement
for each SAR shall set forth terms and conditions that are consistent with those
for an Option, other than that settlement of the SAR shall occur pursuant to
Section 6(b) below.

 

(b)               Settlement. Subject to the Plan’s terms, a SAR shall entitle
the Participant, upon exercise of the SAR, to receive Shares having a Fair
Market Value on the date of exercise equal to the product of the number of Share
as to which the SAR is being exercised, and the excess of (i) the Fair Market
Value, on such date, of the Shares covered by the exercised SAR, over (ii) an
exercise price designated in the SAR Award Agreement. Notwithstanding the
foregoing, a SAR Award Agreement may limit the total settlement value that the
Participant will be entitled to receive upon the SAR’s exercise, and may provide
for settlement either in cash or in any combination of cash or Shares that the
Committee may authorize pursuant to an Award Agreement. If, on the date on which
a SAR or portion thereof is to expire, the Fair Market Value of the underlying
Shares exceeds their aggregate exercise price of such SAR, then the SAR shall be
deemed exercised and the Participant shall within ten days thereafter receive
the Shares and/or cash that would have been issued on such date if the
Participant had affirmatively exercised the SAR on that date.

 

(c)                Effect on Available Shares. At each time of exercise of a SAR
that is settled through the delivery of Shares to the Participant, only those
Shares that are issued or delivered in settlement of the exercise shall be
counted against the number of Shares available for Awards under the Plan.

 

7.Restricted Shares, RSUs, and Unrestricted Shares.

 

(a)                Grant. The Committee may grant Restricted Shares, RSUs, or
Unrestricted Shares to Eligible Persons, in all cases pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan. The Committee shall establish as to each Restricted Share or RSU Award the
number of Shares deliverable or subject to the Award (which number may be
determined by a written formula), and the period or periods of time (the
“Restriction Period”) at the end of which all or some restrictions specified in
the Award Agreement shall lapse, and the Participant shall receive unrestricted
Shares (or cash to the extent provided in the Award Agreement) in settlement of
the Award. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability, and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Committee, including, without
limitation, criteria based on the Participant’s duration of Continuous Service,
individual, group, or divisional performance criteria, Company performance, or
other criteria selection by the Committee. The Committee may make Restricted
Share and RSU Awards with or without the requirement for payment of cash or
other consideration. In addition, the Committee may grant Awards hereunder in
the form of Unrestricted Shares which shall vest in full upon the Grant Date or
such other date as the Committee may determine or which the Committee may issue
pursuant to any program under which one or more Eligible Persons (selected by
the Committee in its sole discretion) elect to pay for such Shares or to receive
Unrestricted Shares in lieu of cash bonuses that would otherwise be paid.

 

 7 

 



(b)               Vesting and Forfeiture. The Committee shall set forth, in an
Award Agreement granting Restricted Shares or RSUs, the terms and conditions
that establish not only a “substantial risk of forfeiture” within the meaning of
Section 83 of the Code, but also when the Participant’s interest in the
Restricted Shares or the Shares subject to RSUs will become vested and
non-forfeitable. Except as set forth in the applicable Award Agreement or as the
Committee otherwise determines, upon termination of a Participant’s Continuous
Service for any reason, the Participant shall forfeit his or her Restricted
Shares and RSUs to the extent the Participant’s interest therein has not vested
on or before such termination date; provided that if a Participant purchases
Restricted Shares and forfeits them for any reason, the Company shall return the
purchase price to the Participant to the extent either set forth in an Award
Agreement or required by Applicable Laws.

 

(c)                Certificates for Restricted Shares. Unless otherwise provided
in an Award Agreement, the Company shall hold certificates representing
Restricted Shares and dividends (whether in Shares or cash) that accrue with
respect to them until the restrictions lapse, and the Participant shall provide
the Company with appropriate stock powers endorsed in blank. The Participant’s
failure to provide such stock powers within ten days after a written request
from the Company shall entitle the Committee to unilaterally declare a
forfeiture of all or some of the Participant’s Restricted Shares.

 

(d)               Section 83(b) Elections. A Participant may make an election
under Code Section 83(b) (the “Section 83(b) Election”) with respect to
Restricted Shares. A Participant who has received RSUs may, within ten days
after receiving the RSU Award, provide the Committee with a written notice of
his or her desire to make Section 83(b) Election with respect to the Shares
subject to such RSUs. The Committee may in its discretion convert the
Participant’s RSUs into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s RSU Award. The Participant may then make a
Section 83(b) Election with respect to those Restricted Shares; provided that
the Participant’s Section 83(b) Election will be invalid if not filed with the
Company and the appropriate U.S. tax authorities within 30 days after the Grant
Date of the RSUs that are thereafter replaced by the Restricted Shares.

 

(e)                Deferral Elections for RSUs. To the extent specifically
provided in an Award Agreement and subject to and in accordance with Section 8
below, a Participant who is a Director or a member of a select group of
management or highly compensated Employees (within the meaning of ERISA) may
irrevocably elect, in accordance with Section 8 below, to defer the receipt of
all or a percentage of the Shares that would otherwise be transferred to the
Participant both more than 12 months after the date of the Participant’s
deferral election and upon the vesting of an RSU Award. If the Participant makes
this election, the Company shall credit the Shares subject to the election, and
any associated Shares attributable to Dividend Equivalent Rights attached to the
Award, to a DSU account established pursuant to Section 8 below on the date such
Shares would otherwise have been delivered to the Participant pursuant to this
Section.

 

(f)                 Issuance of Shares upon Vesting. As soon as practicable
after vesting of a Participant’s Restricted Shares (or of the right to receive
Shares underlying RSUs), the Company shall deliver to the Participant, free from
vesting restrictions, one Share for each surrendered and vested Restricted Share
(or deliver one Share free of the vesting restriction for each vested RSU),
unless an Award Agreement provides otherwise and subject to Section 11 regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.

 

 8 

 



8.DSUs.

 

(a)                Elections to Defer. The Committee may make DSU awards to
Eligible Persons pursuant to Award Agreements (regardless of whether or not
there is a deferral of the Eligible Person’s compensation), and may permit
select Eligible Persons who are Directors or members of a select group of
management or highly compensated Employees (within the meaning of ERISA) to
irrevocably elect, on a form provided by and acceptable to the Committee (the
“Election Form”), to forego the receipt of cash or other compensation (including
the Shares deliverable pursuant to any RSU Award) and in lieu thereof to have
the Company credit to an internal Plan account a number of DSUs having a Fair
Market Value equal to the Shares and other compensation deferred. These credits
will be made at the end of each calendar quarter (or other period determined by
the Committee) during which compensation is deferred. Notwithstanding the
foregoing sentence, a Participant’s Election Form will be ineffective with
respect to any compensation that the Participant earns before the date on which
the Election Form takes effect. For any Participant who is subject to U.S.
income taxation, the Committee shall only authorize deferral elections under
this Section 8(a) --(i) pursuant to written procedures, and using written
Election Forms, that satisfy the requirements of Code Section 409A, and (ii)
only by Eligible Persons who are Directors, Consultants, or members of a select
group of management or highly compensated Employees (within the meaning of
ERISA).

 

(b)               Vesting. Unless an Award Agreement expressly provides
otherwise, each Participant shall be 100% vested at all times in any Shares
subject to DSUs.

 

(c)                Issuances of Shares. Unless an Award Agreement expressly
provides otherwise, the Company shall settle a Participant’s DSU Award, by
delivering one Share for each DSU, in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service ends
for any reason, subject to –

 

                                         (i)                        the
Participant’s right to elect a different form of distribution, only on a form
provided by and acceptable to the Committee, that permits the Participant to
select any combination of a lump sum and annual installments that are triggered
by, and completed within ten years following, the last day of the Participant’s
Continuous Service, and

 

                                       (ii)                        the Company’s
acceptance of the Participant’s distribution election form executed at the time
the Participant elects to defer the receipt of cash or other compensation
pursuant to Section 8(a), provided that the Participant may change a
distribution election through any subsequent election that (A) the Participant
delivers to the Company at least one year before the date on which distributions
are otherwise scheduled to commence pursuant to the Participant’s initial
distribution election, and (B) defers the commencement of distributions by at
least five years from the originally scheduled distribution commencement date.

 

Fractional shares shall not be issued, and instead shall be paid out in cash.

 

(d)               Emergency Withdrawals. In the event that a Participant suffers
an unforeseeable emergency within the contemplation of this Section 8(d), the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Code Section 152) of
the Participant, casualty loss of the Participant’s property, or other similar
extraordinary and unforeseeable conditions beyond the control of the
Participant. The Committee shall, in its sole and absolute discretion, determine
whether a Participant has a qualifying unforeseeable emergency, may require
independent verification of the emergency, and may determine whether or not to
provide the Participant with cash or Shares. Examples of purposes which are not
considered unforeseeable emergencies include post-secondary school expenses or
the desire to purchase a residence. In no event will a distribution be made to
the extent the unforeseeable emergency could be relieved through reimbursement
or compensation by insurance or otherwise, or by liquidation of the
Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship. The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. The number of Shares subject to the
Participant’s DSU Award shall be reduced by any Shares distributed to the
Participant and by a number of Shares having a Fair Market Value on the date of
the distribution equal to any cash paid to the Participant pursuant to this
Section 8(d). For all DSUs granted to Participants who are U.S. taxpayers, the
term “unforeseeable emergency” shall be interpreted in accordance with Code
Section 409A.

 

 9 

 



(e)                Termination of Service. For purposes of this Section 8, a
Participant’s “Continuous Service” shall only end when the Participant incurs a
“separation from service” within the meaning of Treasury Regulations §
1.409A-1(h). A Participant shall be considered to have experienced a termination
of Continuous Service when the facts and circumstances indicate that either (i)
no further services will be performed for the Company or any Affiliate after a
certain date, or (ii) that the level of bona fide services the Participant will
perform after such date (whether as an Employee, Director, or Consultant) are
reasonably expected to permanently decrease to no more than 50% of the average
level of bona fide services performed by such Participant (whether as an
Employee, Director, or Consultant) over the immediately preceding 36-month
period (or full period of services to the Company and its Affiliates if the
Participant has been providing such services for less than 36 months).

 

9.Performance and Cash-Settled Awards.

 

(a)                Performance Units. Subject to the limitations set forth in
paragraph (b) hereof, the Committee may in its discretion grant Performance
Awards, including Performance Units to any Eligible Person, including
Performance Units that (i) have substantially the same financial benefits and
other terms and conditions as Options, SARs, RSUs, or DSUs, but (ii) are settled
only in cash. All Awards hereunder shall be made pursuant to Award Agreements
setting forth terms and conditions that are not inconsistent with the Plan.

 

(b)               Performance Compensation Awards. Subject to the limitations
set forth herein, the Committee may, at the time of grant of a Performance
Award, designate its as a “Performance Compensation Award” (payable in cash or
Shares) in order that such Award constitutes, “qualified performance-based
compensation” under Code Section 162(m), and has terms and conditions designed
to qualify as such. With respect to each such Performance Compensation Award,
the Committee shall establish, in writing within the time required under Code
Section 162(m), a “Performance Period,” “Performance Measure(s)”, and
“Performance Formula(e)” (each such term being defined below). Once established
for a Performance Period, the Performance Measure(s) and Performance Formula(e)
shall not be amended or otherwise modified to the extent such amendment or
modification would cause the compensation payable pursuant to the Award to fail
to constitute qualified performance-based compensation under Code Section
162(m).

 

 10 

 



A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance

 

(c)                Limitations on Awards. The maximum Performance Compensation
Award that any one Participant may receive for any one Performance Period,
without regard to time of vesting or exercisability, shall not together exceed
[ten million (10,000,000)] Shares, as adjusted pursuant to Section 13 below (or,
for Performance Units to be settled in cash, the greater of U.S. [$1,000,000] or
the Fair Market Value of such number of Shares determined on the Grant Date).
The Committee shall have the discretion to provide in any Award Agreement that
any amounts earned in excess of these limitations will be credited as DSUs or as
deferred cash compensation under a separate plan of the Company (provided in the
latter case that such deferred compensation either bears a reasonable rate of
interest or has a value based on one or more predetermined actual investments).
Any amounts for which payment to the Participant is deferred pursuant to the
preceding sentence shall be paid to the Participant in a future year or years
not earlier than, and only to the extent that, the Participant is either not
receiving compensation in excess of these limits for a Performance Period, or is
not subject to the restrictions set forth under Code Section 162(b).

 

(d)               Definitions.

 

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; total shareholder return; and product development,
product market share, research, licensing, litigation, human resources,
information services, mergers, acquisitions, sales of assets of Affiliates or
business units. Each such measure shall be, to the extent applicable, determined
in accordance with generally accepted accounting principles as consistently
applied by the Company (or such other standard applied by the Committee) and, if
so determined by the Committee, and in the case of a Performance Compensation
Award, to the extent permitted under Code Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

 

 11 

 



(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

 

(e)                Deferral Elections. At any time prior to the date that is
both at least six months before the close of a Performance Period (or shorter or
longer period that the Committee selects) with respect to a Performance Award
and at which time vesting or payment is substantially uncertain to occur, the
Committee may permit a Participant who is a member of a select group of
management or highly compensated employees (within the meaning of ERISA) to
irrevocably elect, on a form provided by and acceptable to the Committee, to
defer the receipt of all or a percentage of the cash or Shares that would
otherwise be transferred to the Participant upon the vesting of such Award. If
the Participant makes this election, the cash or Shares subject to the election,
and any associated interest and dividends, shall be credited to an account
established pursuant to Section 8 hereof on the date such cash or Shares would
otherwise have been released or issued to the Participant pursuant to this
Section.

 

10.          Dividend Equivalent Rights. The Committee may grant Dividend
Equivalent Rights to any Eligible Person, and may do either pursuant to an Award
Agreement that is independent of any other Award, or through a provision in
another Award that Dividend Equivalent Rights attach to the Shares underlying
the Award. For example, and without limitation, the Committee may grant a
Dividend Equivalent Right in respect of each Share subject to a Restricted Stock
Award, Restricted Stock Unit Award, Deferred Share Unit, or Performance Unit
Award.

 

(a)                Nature of Right. Each Dividend Equivalent Right shall
represent the right to receive amounts based on the dividends declared on Shares
as of all dividend payment dates during the term of the Dividend Equivalent
Right (as determined by the Committee). Unless otherwise determined by the
Committee, a Dividend Equivalent Right shall expire upon termination of the
Participant’s Continuous Service, provided that a Dividend Equivalent Right that
is granted in as part of another Award shall have a term and an expiration date
that coincide with those of the related Award.

 

(b)               Settlement. Unless otherwise provided in an Award Agreement,
Dividend Equivalent Rights shall be paid out on the (i) on the record date for
dividends if the Award occurs on a stand-alone basis, and (ii) on the vesting or
later settlement date (or other date specified in the Award Agreement) for
another Award if the Dividend Equivalent Right is granted as part of it. Payment
of all amounts determined in accordance with this Section shall be in Shares,
with cash paid in lieu of fractional Shares, provided that the Committee may
instead provide in an Award Agreement for cash settlement of all or part of the
Dividend Equivalent Rights. For DERs settled in Shares, only the Shares actually
issued pursuant to Dividend Equivalent Rights shall count against the Share
limits set forth in Section 3 above.

 

 12 

 



(c)                Other Terms. The Committee may impose such other terms and
conditions on the grant of a Dividend Equivalent Right as it deems appropriate
in its discretion as reflected by the terms of the Award Agreement. The
Committee may establish a program under which Dividend Equivalent Rights may be
granted in conjunction with other Awards. The Committee may also authorize, for
any Participant or group of Participants, a program under which the payments
with respect to Dividend Equivalent Rights may be deferred pursuant to the terms
and conditions determined under Section 8 above.

 

11.         Taxes; Withholding; Code §409A.

 

(a)               General Rule. Participants are solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with Awards, and neither the Company, nor any Affiliate, nor any of their
employees, directors, or agents shall have any obligation to mitigate,
indemnify, or to otherwise hold any Participant harmless from any or all of such
taxes.

 

(b)              Withholding. The Company’s obligation to deliver Shares (or to
pay cash) to Participants pursuant to Awards is at all times subject to their
prior or coincident satisfaction of all required Withholding Taxes. Except with
respect to non-Employee Directors and as otherwise provided under the Plan or in
an Award Agreement, no later than the date as of which an amount first becomes
includible in a Participant’s taxable income for U.S. federal, state, local or
non-U.S. income or social insurance tax purposes with respect to an Award, the
Participant shall pay to the Company (or to the Affiliate employing the
Participant), or make arrangements satisfactory to the Company (or such
Affiliate) for the payment of any such income, social insurance, and other taxes
of any kind required by law to be withheld with respect to such taxable amount.
Notwithstanding the foregoing, the Company and its Affiliates may, in each of
their sole discretion, withhold a sufficient number of Shares that are otherwise
issuable to the Participant pursuant to an Award in order to satisfy the minimum
of any such taxes as may be necessary in the opinion of the Company or the
Affiliate to satisfy all obligations for the payment of such taxes. For purposes
of the foregoing, the Committee may establish such rules, regulations and
procedures as it deems necessary or appropriate.

 

(c)             U.S. Code Section 409A. To the extent that the Committee
determines that any Award granted under the Plan is subject to Code Section
409A, the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Code Section 409A. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, the Committee may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate
(i) to exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) to comply
with the requirements of Code Section 409A and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

 

 13 

 



(d)            Unfunded Tax Status. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Person pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Person any rights that are greater than those of a
general creditor of the Company or any Affiliate, and a Participant’s rights
under the Plan at all times constitute an unsecured claim against the general
assets of the Company for the collection of benefits as they come due. Neither
the Participant nor the Participant’s duly-authorized transferee or
Beneficiaries shall have any claim against or rights in any specific assets,
Shares, or other funds of the Company.

 

12.         Non-Transferability of Awards.

 

(a)                General. Except as set forth in this Section 12, or as
otherwise approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution. The designation of a death Beneficiary by a
Participant will not constitute a transfer. An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, by the
duly-authorized legal representative of a holder who is Disabled, or by a
transferee permitted by this Section 12.

 

(b)               Limited Transferability Rights. The Committee may in its
discretion provide in an Award Agreement that an Award in the form of a Non-ISO,
Share-settled SAR, Restricted Shares, or Performance Units may be transferred,
on such terms and conditions as the Committee deems appropriate, either (i) by
instrument to the Participant’s “Immediate Family” (as defined below), (ii) by
instrument to an inter vivos or testamentary trust (or other entity) in which
the Award is to be passed to the Participant’s designated Beneficiaries, or
(iii) by gift to charitable institutions. Any transferee of the Participant’s
rights shall succeed and be subject to all of the terms of the applicable Award
Agreement and the Plan. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, domestic
partner, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

(c)                Death. In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the person or persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).

 

13.Change in Capital Structure; Change in Control; Etc.

 

(a)                Changes in Capitalization. The Committee shall equitably
adjust the number of Shares covered by each outstanding Award, and the number of
Shares that have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or that have been returned to the Plan upon
cancellation, forfeiture, or expiration of an Award, as well as the exercise or
other price per Share covered by each such outstanding Award, to reflect any
increase or decrease in the number of issued Shares resulting from a
stock-split, reverse stock-split, stock dividend, combination, recapitalization
or reclassification of the Shares, merger, consolidation, change in organization
form, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company. In addition, the Committee
shall be equitably adjust the number of Shares covered by each outstanding
Award, as well as the exercise or other price per Share covered by each such
outstanding Award, to reflect accruing dividends of the Company’s Series E
Preferred Stock (if any is outstanding) and their effect on the number of
fully-diluted shares of the Company’s Common Stock. Any adjustment resulting
from the accruing dividends of the Company’s Series E Preferred Stock (if any is
outstanding) shall be made (or deemed made) as of January 1st of each year. In
the event of any such transaction or event, the Committee may provide in
substitution for any or all outstanding Awards such alternative consideration
(including cash or securities of any surviving entity) as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all Awards so replaced. In any case, such
substitution of cash or securities shall not require the consent of any Person
who is granted Awards pursuant to the Plan. Except as expressly provided herein,
or in an Award Agreement, if the Company issues for consideration shares of
stock of any class or securities convertible into shares of stock of any class,
the issuance shall not affect, and no adjustment by reason thereof shall be
required to be made with respect to, the number or price of Shares subject to
any Award.

 

 14 

 



(b)               Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.

 

(c)                Change in Control. In the event of a Change in Control but
subject to the terms of any Award Agreements or employment-related agreements
between the Company or any Affiliates and any Participant, each outstanding
Award shall be assumed or a substantially equivalent award shall be substituted
by the surviving or successor company or a parent or subsidiary of such
successor company (in each case, the “Successor Company”) upon consummation of
the transaction. Notwithstanding the foregoing, instead of having outstanding
Awards be assumed or replaced with equivalent awards by the Successor Company,
the Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):

 

                                         (i)                        accelerate
the vesting of Awards so that Awards shall vest (and, to the extent applicable,
become exercisable) as to the Shares that otherwise would have been unvested and
provide that repurchase rights of the Company, if any, with respect to Shares
issued pursuant to an Award shall lapse as to the Shares subject to such
repurchase right;

 

                                       (ii)                        arrange or
otherwise provide for the payment of cash or other consideration to Participants
in exchange for the satisfaction and cancellation of all or some outstanding
Awards (based on the Fair Market Value, on the date of the Change in Control, of
the Award being cancelled, based on any reasonable valuation method selected by
the Committee, and with the Committee having full discretion to cancel either
all Awards or only select Awards (such as only those that have vested on or
before the Change in Control));

 

 15 

 



                                     (iii)                        terminate all
or some Awards upon the consummation of the transaction, provided that the
Committee shall provide for vesting of such Awards in full as of a date
immediately prior to consummation of the Change in Control. To the extent that
an Award is not exercised, settled, or cancelled prior to consummation of a
transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation;

 

                                     (iv)                        make such other
modifications, adjustments or amendments to outstanding Awards or this Plan as
the Committee deems necessary or appropriate, subject however to the terms set
forth above.

 

Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment-related agreement between the Company or any Affiliate and the
Participant, in the event a Participant is Involuntarily Terminated on or within
12 months (or other period set forth in an Award Agreement) following a Change
in Control, then any Award that is assumed or substituted pursuant to this
Section above shall accelerate and become fully vested (and become exercisable
in full in the case of Options and SARs), and any repurchase right applicable to
any Shares underlying the Award shall lapse in full. The acceleration of vesting
and lapse of any repurchase rights provided for in the previous sentence shall
occur immediately prior to the effective date of the Participant’s Involuntary
Termination.

 

14.         Termination, Rescission and Recapture of Awards.

 

(a)                Each Award under the Plan is intended to align the
Participant’s long-term interests with those of the Company. Accordingly, to the
extent provided in an Award Agreement, the Company may terminate any
outstanding, unexercised, unexpired, unpaid, or deferred Awards (“Termination”),
rescind any exercise, payment or delivery pursuant to the Award (“Rescission”),
or recapture any Shares (whether restricted or unrestricted) or proceeds from
the Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if
the Participant does not comply with the conditions of subsections (b), (c), and
(d) hereof (collectively, the “Conditions”).

 

(b)               A Participant shall not, without the Company’s prior written
authorization, disclose to anyone outside the Company, or use in other than the
Company’s business, any proprietary or confidential information or material, as
those or other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
(or policy applicable to the Participant) with regard to any such proprietary or
confidential information or material.

 

(c)                Pursuant to any agreement between the Participant and the
Company with regard to intellectual property (including but not limited to
patents, trademarks, copyrights, trade secrets, inventions, developments,
improvements, proprietary information, confidential business and personnel
information), a Participant shall promptly disclose and assign to the Company or
its designee all right, title, and interest in such intellectual property, and
shall take all reasonable steps necessary to enable the Company to secure all
right, title and interest in such intellectual property in the United States and
in any foreign country.

 

(d)               Upon exercise, payment, or delivery of cash or Shares pursuant
to an Award, the Participant shall, if requested in writing by the Company,
certify on a form acceptable to the Company that he or she is in compliance with
the terms and conditions of the Plan and, if a severance of Continuous Service
has occurred for any reason, shall state the name and address of the
Participant’s then-current employer or any entity for which the Participant
performs business services and the Participant’s title, and shall identify any
organization or business in which the Participant owns a
greater-than-five-percent equity interest.

 

 16 

 



(e)                If the Company determines, in its sole and absolute
discretion, that (i) a Participant has violated any of the Conditions or (ii)
during his or her Continuous Service, or within two years after its termination
for any reason, a Participant (w) has rendered services to or otherwise directly
or indirectly engaged in or assisted, any organization or business that, in the
judgment of the Company in its sole and absolute discretion, is or is working to
become competitive with the Company; (x) has solicited any non-administrative
employee of the Company to terminate employment with the Company; (y) has called
on or solicited any customer, supplier, consultant, licensee, licensor or other
business relation of the Company or any of its Affiliates with whom Participant
had material contact during the two years period prior to the termination of his
or her Continuous Service; or (z) has engaged in activities which are materially
prejudicial to or in conflict with the interests of the Company, including any
breaches of fiduciary duty or the duty of loyalty, then the Company may, in its
sole and absolute discretion, impose a Termination, Rescission, and/or Recapture
with respect to any or all of the Participant’s relevant Awards, Shares, and the
proceeds thereof.

 

(f)                 Within ten days after receiving notice from the Company of
any such activity described in Section 14(e) above, the Participant shall
deliver to the Company the Shares acquired pursuant to the Award, or, if
Participant has sold the Shares, the gain realized, or payment received as a
result of the rescinded exercise, payment, or delivery; provided, that if the
Participant returns Shares that the Participant purchased pursuant to the
exercise of an Option (or the gains realized from the sale of such Common
Stock), the Company shall promptly refund the exercise price, without earnings,
that the Participant paid for the Shares. Any payment by the Participant to the
Company pursuant to this Section 14 shall be made either in cash or by returning
to the Company the number of Shares that the Participant received in connection
with the rescinded exercise, payment, or delivery. It shall not be a basis for
Termination, Rescission or Recapture if after termination of a Participant’s
Continuous Service, the Participant purchases, as an investment or otherwise,
stock or other securities of such an organization or business, so long as (i)
such stock or other securities are listed upon a recognized securities exchange
or traded over-the-counter, and (ii) such investment does not represent more
than a five percent (5%) equity interest in the organization or business.

 

(g)                Notwithstanding the foregoing provisions of this Section 14,
the Company has sole and absolute discretion not to require Termination,
Rescission and/or Recapture, and its determination not to require Termination,
Rescission and/or Recapture with respect to any particular act by a particular
Participant or Award shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act or Participant or Award. Nothing in this Section 14 shall be
construed to impose obligations on the Participant to refrain from engaging in
lawful competition with the Company after the termination of Continuous Service
that does not violate the Conditions, other than any obligations that are part
of any separate agreement between the Company and the Participant or that arise
under Applicable Law.

 

 17 

 



(h)               All administrative and discretionary authority given to the
Company under this Section shall be exercised by the most senior human resources
executive of the Company or such other person or committee (including without
limitation the Committee) as the Committee may designate from time to time.

 

(i)                 If any provision within this Section 14 is determined to be
unenforceable or invalid under any Applicable Law, such provision will be
applied to the maximum extent permitted by Applicable Law, and shall
automatically be deemed amended in a manner consistent with its objectives and
any limitations required under Applicable Law.

 

15.         Recoupment of Awards. Unless otherwise specifically provided in an
Award Agreement, and to the extent permitted by Applicable Law, the Committee
may in its sole and absolute discretion, without obtaining the approval or
consent of the Company’s shareholders or of any Participant, require that any
Participant reimburse the Company for all or any portion of any Awards granted
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture relating to, any Award, if and to the extent—

 

(a)                the granting, vesting, or payment of such Award was
predicated upon the achievement of certain financial results that were
subsequently the subject of a material financial restatement;

 

(b)               in the Committee’s view the Participant either benefited from
a calculation that later proves to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and

 

(c)                a lower granting, vesting, or payment of such Award would
have occurred based upon the conduct described in clause (b) of this Section 15.

 

In each instance, the Committee may, to the extent practicable and allowable or
required under Applicable Laws, require Reimbursement, Termination or Rescission
of, or Recapture relating to, any such Award granted to a Participant; provided
that the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.
Notwithstanding any other provision of the Plan, all Awards shall be subject to
Reimbursement, Termination, Rescission, and/or Recapture to the extent required
by Applicable Law, including but not limited to Section 10D of the Exchange Act.

 

16.         Relationship to other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

17.         Administration of the Plan. The Committee shall administer the Plan
in accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine and may prescribe, amend, and rescind such rules and
regulations, and procedures for the conduct of its business as it deems
advisable. In the absence of a duly appointed Committee, the Board shall
function as the Committee for all purposes of the Plan.

 

 18 

 



(a)                Committee Composition. The Board shall appoint the members of
the Committee. If and to the extent permitted by Applicable Law, the Committee
may authorize one or more executive officers to make Awards to Eligible Persons
other than themselves. The Board may at any time appoint additional members to
the Committee, remove and replace members of the Committee with or without
Cause, and fill vacancies on the Committee however caused.

 

(b)               Powers of the Committee. Subject to the provisions of the
Plan, the Committee shall have the authority, in its sole discretion:

 

                                       (i)                        to grant
Awards and to determine Eligible Persons to whom Awards shall be granted from
time to time, and the number of Shares, units, or dollars to be covered by each
Award;

 

                                      (ii)                        to determine,
from time to time, the Fair Market Value of Shares;

 

                                     (iii)                        to determine,
and to set forth in Award Agreements, the terms and conditions of all Awards,
including any applicable exercise or purchase price, the installments and
conditions under which an Award shall become vested (which may be based on
performance), terminated, expired, cancelled, or replaced, and the circumstances
for vesting acceleration or delay, or waiver of forfeiture restrictions, and
other restrictions and limitations;

 

                                     (iv)                        to approve the
forms of Award Agreements and all other documents, notices and certificates in
connection therewith which need not be identical either as to type of Award or
among Participants;

 

                                     (v)                         to construe and
interpret the terms of the Plan and any Award Agreement, to determine the
meaning of their terms, and to prescribe, amend, and rescind rules and
procedures relating to the Plan and its administration;

 

                                     (vi)                        to the extent
consistent with the purposes of the Plan and without amending the Plan, to
modify, to cancel, or to waive the Company’s rights with respect to any Awards,
to adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs;

 

                                     (vii)                        to require, as
a condition precedent to the grant, vesting, exercise, settlement, and/or
issuance of Shares pursuant to any Award, that a Participant agree to execute a
general release of claims (in any form that the Committee may require, in its
sole discretion, which form may include any other provisions, e.g.
confidentiality and restrictions on competition, that are found in general
claims release agreements that the Company utilizes or expects to utilize);

 

                                    (viii)                        in the event
that the Company establishes, for itself or using the services of a third party,
an automated system for the documentation, granting, settlement, or exercise of
Award, such as a system using an internet website or interactive voice response,
to implement paperless documentation, granting, settlement, or exercise of
Awards by a Participant may be permitted through the use of such an automated
system; and

 

 19 

 



                                     (ix)                        to make all
interpretations and to take all other actions that the Committee may consider
necessary or advisable to administer the Plan or to effectuate its purposes.

 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

 

(c)               Local Law Adjustments and Sub-plans. To facilitate the making
of any grant of an Award under this Plan, the Committee may adopt rules and
provide for such special terms for Awards to Participants who are located within
the United States, foreign nationals, or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Without limiting the foregoing, the Company is specifically authorized
to adopt rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

 

(d)               Action by Committee. Unless otherwise established by the Board
or in any charter of the Committee, a majority of the Committee shall constitute
a quorum and the acts of a majority of the members present at any meeting at
which a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by an officer or other
Employee of the Company or any Affiliate, the Company’s independent certified
public accounts, or any executive compensation Consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

(e)                Deference to Committee Determinations. The Committee shall
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements. The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, and all determination the Committee makes
pursuant to the Plan shall be final, binding, and conclusive. The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud.

 

(f)                 Claims Limitations Period. Any Participant who believes he
or she is being denied any benefit or right under the Plan may file a written
claim with the Committee. Any claim must be delivered to the Committee within
forty-five (45) days of the specific event giving rise to the claim. Untimely
claims will not be processed and shall be deemed denied. The Committee, or its
designee, will notify the Participant of its decision in writing as soon as
administratively practicable. Claims not responded to by the Committee in
writing within one hundred and twenty (120) days of the date the written claim
is delivered to the Committee shall be deemed denied. The Committee’s decision
is final and conclusive and binding on all persons. No lawsuit relating to the
Plan may be filed before a written claim is filed with the Committee and is
denied or deemed denied, and any lawsuit must be filed within one year of such
denial or deemed denial or be forever barred.

 

 20 

 



(g)                No Liability; Indemnification. Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement. The Company shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who in good faith takes action
on behalf of the Plan, for all expenses incurred with respect to the Plan, and
to the full extent allowable under Applicable Law shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties on behalf
of the Plan. The Company and its Affiliates may, but shall not be required to,
obtain liability insurance for this purpose.

 

(h)               Expenses. The expenses of administering the Plan shall be
borne jointly and severally by the Company and its Affiliates.

 

18.         Modification of Awards and Substitution of Options. Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised, to accelerate the vesting of
any Award, to extend or renew outstanding Awards, to accept the cancellation of
outstanding Awards to the extent not previously exercised, or to make any change
that the Plan would permit for a new Award. Notwithstanding the foregoing, no
modification of an outstanding Award may materially and adversely affect a
Participant’s rights thereunder unless either (i) the Participant provides
written consent to the modification or (ii) before a Change in Control, the
Committee determines in good faith that the modification is not materially
adverse to the Participant.

 

19.          Plan Amendment and Termination. The Board may amend or terminate
the Plan as it shall deem advisable; provided that no change shall be made that
increases the total number of Shares reserved for issuance pursuant to Awards
(except pursuant to Section 13 above) unless such change is authorized by the
shareholders of the Company. A termination or amendment of the Plan shall not
materially and adversely affect a Participant’s vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax or securities laws or regulations,
or in the interpretation thereof.

 

20.         Term of Plan. If not sooner terminated by the Board, this Plan shall
terminate at the close of business on the date ten years after the earlier of
Board approval of the Plan and its Effective Date. No Awards shall be made under
the Plan after its termination.

 

21.          Governing Law. The terms of this Plan shall be governed by the laws
of the State of Delaware, within the United States of America, without regard to
the State’s conflict of laws rules.

 

22.Laws and Regulations.

 

(a)            General Rules. This Plan, the granting of Awards, the exercise of
Options and SARs, and the obligations of the Company hereunder (including those
to pay cash or to deliver, sell or accept the surrender of any of its Shares or
other securities) shall be subject to all Applicable Law. In the event that any
Shares are not registered under any Applicable Law prior to the required
delivery of them pursuant to Awards, the Company may require, as a condition to
their issuance or delivery, that the persons to whom the Shares are to be issued
or delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.

 

 21 

 



(b)            Black-out Periods. Notwithstanding any contrary terms within the
Plan or any Award Agreement, the Committee shall have the absolute discretion to
impose a “blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.

 

(c)            Severability; Blue Pencil. In the event that any one or more of
the provisions of this Plan shall be or become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

 

23.          No Shareholder Rights. Neither a Participant nor any transferee or
Beneficiary of a Participant shall have any rights as a shareholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to such Participant, transferee, or Beneficiary
for such Shares in accordance with the Company’s governing instruments and
Applicable Law. Prior to the issuance of Shares or Restricted Shares pursuant to
an Award, a Participant shall not have the right to vote or to receive dividends
or any other rights as a shareholder with respect to the Shares underlying the
Award (unless otherwise provided in the Award Agreement for Restricted Shares),
notwithstanding its exercise in the case of Options and SARs. No adjustment will
be made for a dividend or other right that is determined based on a record date
prior to the date the stock certificate is issued, except as otherwise
specifically provided for in this Plan or an Award Agreement.

 

___________________

 

Appendix I: Definitions

 

___________________

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

 22 

 



“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

 

“Award” means any award made, in writing or by an electronic medium, pursuant to
the Plan, including awards made in the form of an Option, a SAR, a Restricted
Share, a RSU, an Unrestricted Share, a DSU, a Performance Unit, or Dividend
Equivalent Rights, or any combination thereof, whether alternative or
cumulative.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

 

“Board” means the Board of Directors of the Company.

 

“Cause” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from Continuous Service for
any of the following reasons: (i) the commission of a felony or other crime
involving moral turpitude or the commission of any other act or omission
involving theft, dishonesty, disloyalty or fraud with respect to the Company or
any of its Affiliates or any of their customers or suppliers, (ii) reporting to
work intoxicated or under the influence of illegal drugs, the use of illegal
drugs (whether or not at the workplace) or other conduct causing the Company or
any of its Affiliates substantial public disgrace or disrepute or economic harm,
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Board which is not cured to the Board’s reasonable satisfaction within 30
days after written notice thereof to Participant, to the extent that such breach
is capable of being cured, (iv) breach of fiduciary duty, gross negligence or
willful misconduct with respect to the Company or any of its Affiliates; (v)
chronic absenteeism (“chronic absenteeism” shall be deemed to have occurred if
Participant has at least ten absences unrelated to disability, illness or
scheduled vacation in any ten week period); or (vi) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time, and
the term “Company” will be interpreted herein to include any Affiliate or
successor thereto, if appropriate. Furthermore, a Participant’s Continuous
Service shall be deemed to have terminated for Cause within the meaning hereof
if, at any time (whether before, on, or after termination of the Participant’s
Continuous Service), facts or circumstances are discovered that would have
justified a termination for Cause.

 

“Change in Control” means unless another definition is set forth in an Award
Agreement, the first of the following to occur after the Effective Date:

 

 23 

 



                                         (i)                        Acquisition
of Controlling Interest. Any Person (other than H.I.G. AERT, LLC (and its
existing direct and indirect equityholders) or Persons who are Employees at any
time more than one year before a transaction) becomes the Beneficial Owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities. In applying
the preceding sentence, an agreement to vote securities shall be disregarded
unless its ultimate purpose is to cause what would otherwise be Change in
Control, as reasonably determined by the Board.

 

                                       (ii)                        Merger. The
Company consummates a merger, or consolidation of the Company with any other
corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no Person (other than H.I.G. AERT, LLC
(and its existing direct and indirect equityholders) or Persons who are
Employees at any time more than one year before the transaction) becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.

 

                                     (iii)                        Sale of
Assets. The stockholders of the Company approve an agreement for the sale or
disposition by the Company of all, or substantially all, of the Company’s
assets.

 

                                     (iv)                        Liquidation or
Dissolution. The stockholders of the Company approve a plan or proposal for
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting solely of two or
more Directors who are disinterested within the meaning of Rule 16b-3.

 

 24 

 



“Company” means Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation; provided that in the event the Company reincorporates to another
jurisdiction, all references to the term “Company” shall refer to the Company in
such new jurisdiction.

 

“Company Stock” means Class A Common Stock of the Company. In the event of a
change in the capital structure of the Company affecting the Class A Common
Stock (as provided in Section 13), the Shares resulting from such a change in
the Class A Common Stock shall be deemed to be Company Stock within the meaning
of the Plan.

 

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

 

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave).

 

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” will have the meaning set forth for the term “Disabled” or
“Disability” in any unexpired employment agreement between the Company and the
Participant. In the absence of such an agreement, “Disabled” means (i) for an
ISO, that the Participant is disabled within the meaning of Code section
22(e)(3), and (ii) for other Awards, a condition under which the Participant –

 

                                     (i)            is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or

 

                                     (ii)           is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, received income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
Company.

 

 25 

 



“Dividend Equivalent Rights” means Awards pursuant to Section 10 of the Plan,
which may be attached to other Awards.

 

“Effective Date” means the date determined in accordance with Section 1(c) of
the Plan.

 

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on the New York
Stock Exchange, NASDAQ or such other stocks exchange as the Company Stock is
then listed for trading (and, if none, as determined by the Committee in good
faith based on relevant facts and circumstances).

 

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) the date on which the Committee determines
the key terms of an Award, provided that as soon as reasonably practical
thereafter the Committee both notifies the Eligible Person of the Award and
enters into an Award Agreement with the Eligible Person.

 

“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.

 

“Involuntary Termination” means termination without Cause of a Participant’s
Continuous Service by the Company or an Affiliate or successor thereto, on or
after a Change in Control.

 

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

 

 26 

 



“Option” ” means any right to buy Shares that is granted to a Participant
pursuant to Section 5 above.

 

“Option Proceeds” shall mean the cash actually received by the Company for the
exercise price in connection with the exercise of Options that are exercised
after the Effective Date of the Plan, plus the maximum tax benefit that could be
realized by the Company as a result of the exercise of such Options, which tax
benefit shall be determined by multiplying (i) the amount that is deductible for
Federal income tax purposes as a result of any such Option exercise (currently,
equal to the amount upon which the Participant's withholding tax obligation is
calculated), times (ii) the maximum Federal corporate income tax rate for the
year of exercise. With respect to Options, to the extent that a Participant pays
the exercise price and/or withholding taxes with Shares, Option Proceeds shall
not be calculated with respect to the amounts so paid in Shares

 

“Option” means a right to purchase Shares at a price and on terms and conditions
determined in accordance with the Plan.

 

“Participant” means any Eligible Person who holds an outstanding Award.

 

“Performance Awards” mean Awards granted pursuant to Section 9.

 

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this Advanced Environmental Recycling Technologies, Inc. 2011 Stock
Incentive Plan.

 

“Recapture”, “Rescission”, “Reimbursement” have the meanings set forth in
Section 14 of the Plan.

 

“Recoupment” has the meaning set forth in Section 15 of the Plan.

 

“Reporting Person” means an Employee, Director, or Consultant who is required to
file reports with the Securities and Exchange Commission pursuant to Section
16(a) of the Exchange Act and the rules promulgated thereunder.

 

“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 7.

 

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

 

“Retirement” means a Participant’s termination of Continuous Service after age
65.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

 

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

 

 27 

 



“Ten Percent Holder” means a person who owns (within the meaning of Code Section
422) stock representing more than ten percent (10%) of the combined voting power
of all classes of stock of the Company.

 

“Termination” has the meaning set forth in Section 14 of the Plan.

 

“Unrestricted Shares” mean Shares (without restrictions) awarded to Participants
pursuant to Section 7 of the Plan.

 

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28



 

 